UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-4182


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER C. RICE,

                Defendant - Appellant.



                              No. 13-4183


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SAMUEL B. JACOBS,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:10-cr-00149-MSD-TEM-2; 4:10-cr-00149-MSD-TEM-1)


Submitted:   November 26, 2013                Decided:    January 7, 2014


Before TRAXLER,     Chief   Judge,   and   DAVIS   and   THACKER,   Circuit
Judges.
Affirmed by unpublished per curiam opinion.


Jon M. Babineau, RIDDICK BABINEAU, PC, Norfolk, Virginia, for
Appellant Jacobs.    Lawrence H. Woodward, Jr., SHUTTLEWORTH,
RULOFF, SWAIN, HADDAD & MORECOCK, PC, Virginia Beach, Virginia,
for Appellant Rice.   Jeffrey H. Knox, Chief, Justin Goodyear,
Fraud Section, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C.; Dana J. Boente, Acting United States Attorney, Alexandria,
Virginia, Brian J. Samuels, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Newport News, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Appellants     Samuel   Jacobs   (“Jacobs”)      and   Christopher

Rice (“Rice”) were charged in a 29-count superseding indictment

with conspiracy to commit mail fraud, multiple counts of mail

fraud, multiple counts of money laundering, and multiple counts

of forgery, all of which arose out of a fraudulent investment

scheme.

           Jacobs   was   convicted,     after   a   jury     trial,   of   all

counts except for conspiracy to commit mail fraud (Count 1) and

one of the mail fraud counts (Count 6).               The district court

sentenced Jacobs to 144 months imprisonment on Counts 2-5 and

15-20, and 120 months imprisonment on Counts 7-14 and Counts 21-

29, all to be served concurrently.          On appeal, Jacobs challenges

the   sufficiency   of    the   evidence    at   trial   as    well    as   the

calculation of his Sentencing Guidelines range. 1             Rice was found

guilty by the same jury of seven counts of transactional money


      1
       Jacobs has filed a motion for leave to file a pro se
supplemental brief, along with a pro se supplemental brief.
Because Jacobs is represented by counsel who has filed an
extensive merits brief, as opposed to a brief pursuant to Anders
v. California, 386 U.S. 738 (1967), he is not entitled to file a
pro se supplemental brief and we, therefore, deny his motion.
See United States v. Penniegraft, 641 F.3d 566, 569 n.1 (4th
Cir. 2011) (denying motion to file pro se supplemental brief
because the defendant was represented by counsel), cert. denied,
132 S. Ct. 564 (2011).




                                     3
laundering (Counts 8-14) and of one count of forgery (Count 25),

and not guilty of the remaining counts against him. 2                      Rice was

sentenced     to     two    five-year      terms    of       probation,     to    run

concurrently,      with    no    term    of    imprisonment.         Rice’s      sole

challenge on appeal is the sufficiency of the evidence at trial.

            We have reviewed the record and find no reversible

error.   Accordingly, we affirm.

                                         I.

            Both     Jacobs     and    Rice    contend     that    the    Government

presented     insufficient       evidence      at   trial     to   support       their

convictions.       It is well settled that “[a] defendant challenging

the sufficiency of the evidence faces a heavy burden.”                        United

States v. Foster, 507 F.3d 233, 245 (4th Cir. 2007).                      We review

such challenges de novo.          United States v. Kelly, 510 F.3d 433,

440 (4th Cir. 2007).            In so doing,        “we view the evidence on

appeal   in    the    light     most    favorable     to     the   government      in

determining whether any rational trier of fact could find the

essential     elements     of   the    crime   beyond    a    reasonable     doubt.”

United States v. Cone, 714 F.3d 197, 212 (4th Cir. 2013) (citing

United States v. Collins, 412 F.3d 515, 519 (4th Cir. 2005)).

We do not weigh the evidence or review the credibility of the

     2
       Rice was not charged in Counts 15-20 of the superseding
indictment for money laundering to conceal mail fraud, in
violation of 18 U.S.C. § 1956.



                                          4
trial    witnesses,       and     we    assume          that    the    jury    resolved       all

discrepancies in testimony in favor of the government.                                 See id.

“We    will   uphold      the     jury’s      verdict          if   substantial       evidence

supports it and will reverse only in those rare cases of clear

failure by the prosecution.”               Id.

                                               A.

              Jacobs      first     contends           that    there     was       insufficient

evidence to support his mail fraud convictions.                                To convict an

individual of mail fraud, in violation of 18 U.S.C. § 1341, the

Government      must      prove     beyond         a     reasonable       doubt      that     the

defendant: (1) devised a scheme to defraud; and (2) used the

mails in furtherance of the scheme.                       See United States v. Wynn,

684 F.3d 473,     477   (4th      Cir.    2012).           Proof    of    a    “scheme    to

defraud” requires proof of “the specific intent to deprive one

of    something      of   value     through         a    misrepresentation            or    other

similar dishonest method, which indeed would cause him harm.”

Id. at 478.          Jacobs argues only that the Government failed to

prove beyond a reasonable doubt that he had the specific intent

to deprive Alliance’s investors of their money.                            Therefore, only

the first element of mail fraud is at issue here.

              When     viewed     in     the       light       more     favorable      to     the

Government, it is clear that substantial evidence was presented

for a rational jury to conclude beyond a reasonable doubt that

Jacobs engaged in mail fraud.                       The evidence demonstrated that

                                               5
Jacobs    falsely      told       investors        that    the    money     invested     with

Alliance Financial Services, Inc. (“Alliance”) would be put into

legitimate investment vehicles, such as real estate. 3                              He also

falsely represented to investors that the investments would earn

interest   and       that    the    investments          were    secure     and   backed   by

Jacobs’    personal         assets.       In       addition,       Jacobs     misleadingly

failed    to    disclose      the     actual       use    of     Alliance     funds,   which

included   transfers         to    JBS,   transfers         to    pay   off    Jacobs’     own

personal       and    business        debts,        and        repayments      of   earlier

investors.       There was substantial evidence for a rational trier

of fact to conclude that Jacobs made these misrepresentations

and omissions to investors with the intent to induce victims to

invest and reinvest their money with Alliance.

                                           B.

               Jacobs and Rice both argue that there was insufficient

evidence to support their convictions for transactional money

     3
       In 1998, Jacobs organized and formed JBS, Inc. (“JBS”) in
Newport News, Virginia.       JBS operated several low power
television stations, which broadcasted religious sermons in
local markets from area pastors and sold advertising and
airtime. Jacobs was the president of JBS and owned the majority
of its shares.   Rice began working at JBS in the early 2000s,
handling the technical operations for the television stations.

     In 2005, JBS and Jacobs were experiencing significant
financial problems -- the debts of JBS and Jacobs totaled
approximately   $1.9  million.      In  December  2005,  Jacobs
incorporated Alliance.    Jacobs was the president of Alliance,
and Rice was its secretary/treasurer.



                                               6
laundering.       The offense of transactional money laundering, in

violation of 18 U.S.C. § 1957(a), requires the Government to

prove beyond a reasonable doubt that the defendant knowingly

engaged     “in      a     monetary        transaction            in    criminally        derived

property of a value greater than $10,000 and is derived from

specified    unlawful           activity.”            18    U.S.C.       §    1957(a);     United

States v. Cherry, 330 F.3d 658, 668 (4th Cir. 2003).                                     “Criminal

derived     property”           is    defined        by     statute      as     “any     property

constituting, or derived from, proceeds obtained from a criminal

offense.”     18 U.S.C. § 1957(f)(2).                      Therefore, to convict Jacobs

and Rice of this offense, the jury was required to find: (1)

that   Jacobs        and       Rice   knowingly           participated         in    a   monetary

transaction involving criminally derived property; and (2) that

the    criminally          derived      property           was    proceeds       derived        from

specified unlawful activity -- that is, the mail fraud in Counts

2-6 under 18 U.S.C. § 1341.                See Cherry, 330 F.3d at 668.

            With         respect      to   Jacobs,         his    sole       challenge     to   his

convictions       for       transactional            money       laundering         is   entirely

derivative      of       his    challenge       to    his        mail    fraud      convictions.

Specifically, Jacobs argues that because he did not engage in

mail   fraud,     he      necessarily       could         not    have    been       convicted    of

transactional money laundering.                       However, as explained above,

Jacobs’   mail       fraud       convictions         were       supported      by    substantial



                                                7
evidence.        Therefore, his argument challenging his convictions

for transactional money laundering fails.

              Turning now to Rice, he first argues that the evidence

at trial was insufficient to show that he personally effected

the transfers that supported Counts 8-14.                      He contends that the

Government offered no testimony or evidence to indicate which

defendant     signed   the    checks    or    transferred         the   funds.        This

argument is unpersuasive.          The Government presented substantial

evidence of the differences between the checks to which Jacobs

admitted to signing Rice’s name and the other checks written

from    Alliance’s     bank    account.         Some      of      these     differences

included the manner in which the “payee” line and the “amount”

line    was    written.       In   addition,        the        Government    presented

differing “Chris Rice” signatures, which demonstrated one style

of signature on the check that Jacobs acknowledged he signed and

a different style on the remaining checks that support Counts 8-

14.    Finally, the Government presented the jury with checks from

Rice’s personal bank account.            The jury was permitted to compare

authentic     handwriting      (i.e.,    on     Rice’s         personal     checks)    to

contested handwriting (i.e., on checks supporting Counts 8-14)

and conclude that they match.                See United States v. Dozie, 27
F.3d 95, 98 (4th Cir. 1994) (explaining that under Federal Rule

of    Evidence    901(b)(3),    expert       opinion      on    handwriting      is    not

necessary).         Therefore,     there      was    substantial          evidence      to

                                         8
support the jury’s conclusion that Rice personally effected the

transfers that supported Counts 8-14.

            Rice     next     argues       that    the        Government          failed      to

demonstrate that Rice knew that the funds in question involved

criminally derived property.               Rice contends that the Government

did not present any evidence that Rice knew of any fraudulent

activity    separate      from    that     which       was    presented          in   Count    1

(Conspiracy) and Counts 2-6 (Mail Fraud), which was rejected by

the jury as to Rice.             While it is true that the jury returned

not guilty verdicts for the conspiracy and mail fraud charges

with respect to Rice, there was evidence presented at trial that

Rice was aware that the funds he was transferring from Alliance

to JBS came from Jacobs’ fraud on the investors.                            Specifically,

Rice’s notes from board meetings demonstrated that he was aware

of      Jacobs’      misrepresentations                to      Alliance           investors.

Nevertheless,      Rice     wrote   a    number        of    checks       from    Alliance’s

account     for     purposes        that        were        inconsistent          with     the

representations that he knew Jacobs had made to investors.                                    In

addition,    there    was     evidence      that       Rice        told   investor       Susan

Canning,    who    invested      $100,000       with        Alliance,      that       Alliance

funds would be used to offer mortgages and loans to members of

the church.        The evidence, however, demonstrated that Alliance

funds    were     actually    transferred         to        JBS,    Jacobs,       and    Rice.

Therefore, there was substantial evidence to support the jury’s

                                            9
conclusion       that   Rice        knowingly     participated          in    a    monetary

transaction involving criminally derived property. 4

               Finally, Rice relies on the Supreme Court’s decision

in United States v. Santos, 553 U.S. 507 (2008) to argue that

the   term     “proceeds”      in    18   U.S.C.       §   1957   should      be    defined

narrowly to mean only “profits” and not the “total receipts”

from unlawful activity.               As the Government correctly explains,

Santos    is    inapplicable        here.        Our    court     has   summarized        the

Supreme Court’s holding in Santos as follows: “in order to avoid

a merger of the crimes of money laundering and operating an

illegal   gambling      business,         the    term      ‘proceeds’    in       the    money

laundering statute must be construed to mean ‘net profits,’ not

‘gross receipts,’ of the illegal gambling business.”                                    United

      4
       Although the jury acquitted Rice of the mail fraud and the
conspiracy to commit mail fraud counts, this does not mean that
there was insufficient evidence to support a jury’s finding that
Rice knew the funds at issue in Counts 8-14 came from unlawful
activity.   The mens rea requirement under the statute is only
that the defendant knows that the monetary transaction involves
“criminally derived property.” 18 U.S.C. § 1957(a). Criminally
derived property “means any property constituting, or derived
from, proceeds obtained from a criminal offense.”             Id.
§ 1957(f)(2). Indeed, “the Government is not required to prove
the defendant knew that the offense from which the criminally
derived property was derived was specified unlawful activity.”
Id. § 1957(c) (emphasis supplied).      All the Government must
prove is that the defendant knew that the property was obtained
from some criminal offense.        Therefore, Rice’s acquittals
relating to mail fraud -- which is “specified unlawful activity”
under the statute -- does not automatically mean that there was
insufficient   evidence   to   support   Rice’s  conviction   for
transactional money laundering.



                                            10
States v. Halstead, 634 F.3d 270, 271 (4th Cir. 2011).                                     We

further explained that “when the illegal activity includes money

transactions to pay for the costs of the illegal activity, a

merger    problem       can       occur    if       the     [G]overnment       uses     those

transactions         also     to    prosecute             the    defendant      for     money

laundering.”           Id.    at    279.        Here,        however,    “the    financial

transactions of the predicate offense” -- i.e., Jacobs’ mail

fraud    --   “are     different      from      the       transactions       prosecuted    as

money    laundering”         --    i.e.,       Rice’s       subsequent       transfers     of

Alliance funds.             See id. at 279-80.                  Therefore, there is no

merger problem and Santos does not apply.

                                               C.

              Jacobs     next       argues      that         there     was    insufficient

evidence to support his additional money laundering convictions

in Counts 15-20.             The offense of money laundering to conceal

mail    fraud,    in     violation        of    18        U.S.C.   §   1956(a)(1)(B)(i),

requires the Government to prove beyond a reasonable doubt the

following four elements: (1) an actual or attempted financial

transaction; (2) involving the proceeds of a specified unlawful

activity;      (3)     knowledge      that          the    transaction       involves     the

proceeds of some unlawful activity; and (4) knowledge that the

transaction was designed in whole or in part to conceal the

nature, location, source, ownership, or control of the proceeds

of a specified unlawful activity.                    Cone, 714 F.3d at 214.

                                               11
             Just    like   Jacobs’     challenge      to   his    convictions    for

transactional       money   laundering     described        above,   Jacobs’     sole

challenge to his convictions for money laundering to conceal

mail fraud is entirely derivative of his challenge to his mail

fraud convictions.          Specifically, Jacobs argues that because he

did not engage in mail fraud, he necessarily could not have been

convicted of money laundering to conceal mail fraud.                       However,

as    explained      above,     Jacobs’        mail   fraud     convictions      were

supported    by     substantial    evidence.          Therefore,     his   argument

challenging his convictions for money laundering to conceal mail

fraud fails.

                                          D.

             Finally, both Jacobs and Rice contend that there was

insufficient evidence to support their convictions for forgery.

To convict an individual of possessing and uttering a forged

security, in violation of 18 U.S.C. § 513(a), the Government

must prove beyond a reasonable doubt that the defendant did (1)

make, utter, or possess (2) a forged security of an organization

(3)   with   intent    to     deceive   another       person,     organization,    or

government.       18 U.S.C. § 513(a).

             With respect to Jacobs, when viewed in the light most

favorable to the Government, substantial evidence was presented

for a rational jury to conclude beyond a reasonable doubt that

Jacobs possessed and uttered a forged security with the intent

                                          12
to   deceive    another   person.       Rice   was    the   only   signatory    on

Alliance’s     bank   account,    and   a    bank    representative   testified

that no one other than Rice was authorized to sign checks from

the Alliance account.        However, there was substantial evidence

at trial from which a jury could conclude that Jacobs signed

Rice’s   name    to   numerous    checks     from    Alliance’s    bank   account

without authorization.       A number of examples of the handwriting

of Jacobs and Rice were introduced during the course of trial.

In particular, Jacobs stipulated to having prepared and signed

Rice’s name to the check supporting Count 25, and he testified

to having repeatedly signed Rice’s name on Alliance checks.                    The

check supporting Count 25 as well as various other checks were

presented to the jury.           The jury was entitled to consider the

handwriting evidence and the testimony regarding who signed the

various checks to determine whether Jacobs possessed and uttered

a forged security.         See Dozie, 27 F.3d at 98.               Accordingly,

there was substantial evidence for the jury to convict Jacobs of

Counts 21 through 29.

           Turning next to Rice, when viewed in the light most

favorable to the Government, substantial evidence was presented

for a rational jury to conclude beyond a reasonable doubt that

Rice possessed and uttered a forged security in support of his

conviction for Count 25.         Count 25 relates to a check written by

Jacobs to Pastor Willie Royster on August 21, 2007 from the

                                        13
Alliance account, on which Jacobs signed Rice’s name.                           Pastor

Royster had requested a withdrawal of the funds he had invested

in   Alliance    because      of   his     dissatisfaction      with     Jacobs     and

Alliance.      The August 21, 2007 check bounced.                 At a September

2007 board meeting, Rice attempted to explain what happened,

claiming that the bad check was written from the wrong Alliance

account.      The evidence at trial, however, revealed that Alliance

only had one bank account.                 Rice’s attempted explanation was

evidence     from     which   a    jury    could    concluded     that       Rice   had

knowledge and involvement with the August 21, 2007 check, which

the jury concluded was a forgery to support Jacobs’ Count 25

conviction.

            Moreover, because Rice was the sole authorized signer

on Alliance’s account, Rice received account statements, which

would have demonstrated a number of instances in which Jacobs

admittedly signed Rice’s name to Alliance checks.                     Indeed, based

on the evidence that Rice regularly received Alliance account

statements     that    indicated        checks   had   been   signed     by    someone

other that Rice, the jury was permitted to infer that Rice made

Alliance checks available to Jacobs despite Rice’s knowledge of

Jacobs’ practice of signing Rice’s name to checks.                            One such

check   was     the    August      21,    2007     check,     which    all     parties

stipulated      was    signed      by     Jacobs.       Therefore,       there      was

substantial evidence for the jury to convict Rice of Count 25.

                                           14
                                              II.

               As    an     alternative      to     his        sufficiency       of    evidence

arguments, Jacobs challenges the district court’s calculation of

his    Sentencing         Guidelines       range.         We    review    a     sentence       for

reasonableness, applying an abuse of discretion standard.                                    Gall

v.    United     States,      552 U.S. 38,    51       (2007).      In     considering

whether      a      district       court     properly          applied     the     Sentencing

Guidelines, “we review the district court’s factual findings for

clear error and its legal conclusions de novo.”                                United States

v.    Osborne,        514 F.3d 377,    387     (4th       Cir.     2008)        (internal

quotation marks omitted).                  Clear error exists “only if, on the

entire      evidence,        we     are    left     with       the    definite        and     firm

conviction that a mistake has been committed.”                            United States v.

Manigan, 592 F.3d 621, 631 (4th Cir. 2010) (internal quotation

marks and alterations omitted).

                                              A.

               Jacobs first argues that the district court erred in

adopting     the      Presentence         Report’s       (the    “PSR”)    calculation          of

attributable          loss    at     more     than       $400,000        and     assessing      a

corresponding             14-level        enhancement           under      United           States

Sentencing          Guidelines       (“U.S.S.G.”)         §     2B1.1(b)(1)(H).              When

calculating          attributable         loss,     the        Guidelines       provide       for

certain amounts to be credited toward the loss.                                The commentary

to    the   Guidelines        states,       “[i]n    a    case       involving        collateral

                                              15
pledged or otherwise provided by the defendant,” the amount to

be   credited    toward     the    loss     is   “the    amount     the   victim     has

recovered at the time of sentencing from disposition of that

collateral, or if the collateral has not been disposed of by

that time, the fair market value of the collateral at the time

of sentencing.”         U.S.S.G. § 2B.1.1 cmt. n.3(E)(ii).

             Jacobs contends that the district court should have

credited,    against       his    attributable       loss,    the    value    of     the

“collateral” that Jacobs “pledged” to secure the investments in

Alliance.    Jacobs      cites    testimony      from    trial    showing     that    he

executed     multiple       promissory       notes      pledging      those       assets

constituting his personal net worth as collateral to cover all

of the loans made from Alliance to JBS and Jacobs personally.

According to Jacobs, these assets included television stations

and FCC licenses owned by JBS, which had a fair market value of

between    two   and     half    and   three     million    dollars.       Jacobs     is

wrong.

            As     the    Government        notes,      “collateral”       refers     to

property    that    is    pledged      as   security     against     a    debt.      See

Black’s Law Dictionary (9th ed. 2009).                     Neither the promissory

notes nor Jacobs’ oral guarantees ever identified any specific

“property”       that     served       as    security       for     the    investor’s

investments in Alliance.               Although Jacobs owned the television

stations and the potentially valuable FCC licenses that came

                                            16
with them, the testimony at trial revealed that one cannot grant

a security interest in an FCC license.                        As such, it was not

clearly erroneous for the district court to refuse to credit the

fair    market       value     of   the     FCC         licenses    against    Jacobs’

attributable loss.           Accordingly, the district court did not err

in adopting the PSR’s calculation of attributable loss at more

than     $400,000       and      assessing          a     corresponding        14-level

enhancement.

                                          B.

              Jacobs next argues that the district court erred by

assessing        a      four-level          enhancement            under       U.S.S.G.

§ 2B1.1(b)(2)(B), which provides that the offense level should

be increased four levels if the offense involved 50 or more

victims.      The commentary to the Guidelines defines “victim” as

“any person who sustained any part of the actual loss determined

under subsection (b)(1).”            U.S.S.G. § 2B1.1 cmt. n.1.                “Actual

loss”    in    turn     is     defined    as       “the    reasonably      foreseeable

pecuniary harm that resulted from the offense.”                            Id. § 2B1.1

cmt.    n.3(A)(i).       Jacobs     contends        that     because    many    of   the

investors were reimbursed for their losses prior to sentencing,

the actual number of victims was less than 50.

              Jacobs’    PSR     contains      a    chart    that    identifies      138

victims and lists the amount each gave to Alliance, the amount

that was returned, and the amount still owed.                        The PSR, which

                                          17
the district court adopted, notes that of the victims who had

been   repaid,    “most     were   repaid    after    an    investigation    was

initiated by agents.”       J.A. 1741.

           Jacobs    does    not   challenge   this    finding,      but   merely

contends that only the 30 victims to whom Jacobs was ordered to

pay restitution could be counted as victims.                The commentary to

U.S.S.G. § 2B1.1, however, makes clear that that is not correct.

Specifically, comment 3(E)         states:

       (E) Credits Against Loss.—Loss shall be reduced by the
       following:
       (i) The money returned . . . by the defendant or
       other persons acting jointly with the defendant, to
       the victim before the offense was detected. The time
       of detection of the offense is the earlier of (I) the
       time the offense was discovered by a victim or
       government agency; or (II) the time the defendant knew
       or reasonably should have known that the offense was
       detected or about to be detected by a victim or
       government agency.

U.S.S.G. § 2B1.1 cmt. n.3(E).            This comment demonstrates that

the amounts obtained by Alliance but repaid after Jacobs had

reason to know his offense was detected or about to be detected

constitute part of the actual loss.               As such, the people and

entities   from     whom    Alliance   obtained      this    money   constitute

victims of his offense, regardless of whether they were still

owed money at the time of sentencing.           Accordingly, the district

court did not err in concluding that Jacobs’ offense involved 50

or more victims.



                                       18
                                            C.

            Jacobs next challenges the district court’s inclusion

of a two-level enhancement after finding that Jacobs’ conduct in

running    Alliance       constituted       “sophisticated       means”      of     fraud

pursuant    to    U.S.S.G.      §   2B1.1(b)(10).        The    commentary        to    the

Guidelines defines “sophisticated means” as “especially complex

or    especially     intricate         offense     conduct     pertaining      to       the

execution or concealment of the offense.”                        Id. § 2B1.1 cmt.

n.8(B).     Examples of sophisticated means include “hiding assets

or    transactions,       or     both,     through      the    use    of     fictitious

entities,       corporate      shells,     or    offshore     financial      accounts.”

Id.

            In     this     case,    the    district     court       found   that       the

sophisticated means enhancement was appropriate because Alliance

did not conduct any real investing or any legitimate business.

Instead, it existed solely so that Jacobs could hide from the

investors the transactions in which he paid his old business

debts     and    personal       expenses.          In   addition,       Jacobs         made

misrepresentations to the board members so they would recruit

additional       investors      into     Alliance.          Jacobs    promised         high

returns on investments, but he initially repaid investors the

promised rates using other investors’ money.                          These findings

were not clearly erroneous.



                                            19
               Jacobs promised investors that he would safely invest

their money, but instead he transferred it to JBS, to himself,

and to Rice.          All the while, Jacobs assured investors that their

investments were safe and earning a return.                                Jacobs engaged in

conduct amounting to intentional concealment so that he could

improperly       use    investor              funds.        Accordingly,          the       district

court’s findings were supported by substantial evidence, and it

did not err in applying the sophisticated means enhancement.

                                                    D.

            Lastly, Jacobs challenges the four-level enhancement

pursuant    to       U.S.S.G.       §        3B1.1(a)      for    being    “an    organizer         or

leader    of     a    criminal          activity          that     involved      five       or    more

participants or was otherwise extensive.”                            The commentary to the

Guidelines      explains          that,        in   considered       whether      a     scheme      is

“otherwise       extensive,”            the     district         court    may    consider         “all

persons involved during the course of the entire offense.”                                         Id.

§ 3B1.1 cmt. n.3.                 For instance, “a fraud that involved only

three    participants             but    used       the    unknowing       services         of    many

outsiders       could        be     considered            extensive.”            Id.    (emphasis

supplied).

               In     this        case,       the   evidence        is    clear    that          Jacobs

organized      and     led    Rice        through         the    participation         of    Jacobs’

scheme to defraud Alliance investors.                             Therefore, Jacobs was an

“organizer       or    leader           of    criminal          activity.”        Further,         the

                                                    20
district     court’s     finding         that     the     scheme      was     “otherwise

extensive” was not clearly erroneous.                      Indeed, Jacobs created

and maintained a business entity for more than three and a half

years,     fraudulently        obtained          money         from   138      different

individuals      and     entities,        and         relied     on    the     unwitting

participation of at least six pastors whom Jacobs made board

members    of    Alliance.        Jacobs        was    dishonest      with    the   board

members,   each    of   whom      then    solicited       investments        from   their

church members.        Considering these facts, the district court did

not err in finding that Jacobs was a leader or organizer of

criminal activity that was “otherwise extensive.”

                                          III.

            For the reasons stated, we affirm Jacobs’ conviction

and sentence.       We also affirm Rice’s conviction.                        We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in    the    materials       before      this    court   and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                           21